Citation Nr: 1627618	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.

3.  Entitlement to service connection for a left foot disability, claimed as foot deformity.

4.  Entitlement to service connection for a right foot disability, claimed as foot deformity.

5.  Entitlement to service connection for a heart disorder, claimed as ischemic heart disease and aortic valve syndrome.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran initially submitted a claim for PTSD, anxiety, and depression.  The Board notes that a claimant is generally not competent to diagnose his own psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As such, the Board has bifurcated and recharacterized the claim as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that a remand is required for additional evidentiary development prior to adjudicating the matters on appeal.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In addition, VA regulations provide that only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.

With respect to the Veteran's claimed bilateral foot disorder, service treatment records show that his entrance examination was normal with respect to his feet.  The Board recognizes that a history of "foot trouble" was noted in the induction report of medical history, and a July 1968 treatment note reflects bilateral foot pain which the Veteran reported had been ongoing for several years.  Notwithstanding, in light of the normal examination findings at induction, the Board finds that the presumption of soundness is for application.

On VA examination in April 2013, the Veteran was diagnosed with bilateral clubfoot and bilateral hallux valgus, both of which were referred to as "deformities."  The examiner noted that his clubfoot was a congenital deformity which pre-existed service, and also found that the Veteran's hallux valgus was not incurred in or related to service, as it was not diagnosed until 2013.  The examiner did not discuss whether the Veteran's foot problems "clearly and unmistakably" pre-existed service or were not aggravated during service.

In November 2013, the Veteran submitted a letter from his VA podiatrist.  In the letter, the podiatrist stated that the Veteran's bilateral foot condition was "progressive in nature," although she did not clarify which foot condition she was referring to.

Following a second VA examination in March 2014, the Veteran was diagnosed with bilateral hallux valgus; malunion/nonunion of tarsal/metatarsal bones; left fifth metatarsal bone spur, status post surgery; and bilateral club foot with cavovarus deformity.  After reviewing the evidentiary record, the examiner noted that the Veteran's foot "condition pre existed military service and may have been exacerbated by his duties in the military, but there is no evidence that the military aggravated the progression of his bilateral foot condition."

Upon review, the Board finds that the VA opinions discussed above are inadequate to decide the claim under the applicable legal standard.  Moreover, the medical evidence of record does not clearly identify whether the Veteran's bilateral foot condition, specifically clubfoot, is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990) (noting that congenital "defects" are normally static conditions which are incapable of improvement or deterioration, whereas congenital "diseases" are usually capable of improvement or deterioration).  Notably, there is medical evidence that the Veteran's foot problems are "progressive" in nature, a conclusion which is inconsistent with a congenital "defect."  Thus, the Board finds that an addendum medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board likewise finds that another examination is required.  An April 2013 PTSD examination report noted that the Veteran denied any serious mental health symptoms and concluded that he had "no current mental health impairments" other than a history of alcohol abuse, which was "genetic" in nature and not attributable to service.  The examiner concluded that the Veteran did not have a diagnosis of PTSD pursuant to DSM-IV diagnostic criteria.

The Veteran subsequently testified that he believed the examiner was biased against him, that his alcohol abuse was a symptom and not a cause of his mental distress, and reiterated that he has suffered from psychiatric symptoms, including flashbacks and nightmares related to Vietnam, since his discharge.  The Board notes that he was treated during service for a nervous condition, and in 1979 reported feelings of depression with suicidal thoughts.  In addition, a January 2013 VA clinic note documents reports of anxiety, flashbacks, and sleep disturbance possibly related to his service in Vietnam.  In light of the above, the Board finds that another examination is warranted.  See id.  In addition, the Board notes that, for cases certified to the Board subsequent to August 4, 2014, a diagnosis of PTSD must be in accordance with the updated DSM-V criteria.  38 C.F.R. § 4.125(a).  As this case was certified to the Board in 2015, the examiner must apply the updated criteria in evaluating the Veteran's mental status.

In the May 2013 rating decision, the RO denied entitlement to service connection for aortic valve syndrome.  In July 2013, the Veteran submitted a written communication expressing disagreement with this decision.  Where, as here, a notice of disagreement has been timely filed and a Statement of the Case has not been issued, the Board must remand the claim to the AOJ so that a Statement of the Case may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, if the benefit sought cannot be granted, the AOJ must issue a Statement of the Case as to the Veteran's claim for entitlement to service connection for a heart disorder, to include ischemic heart disease and aortic valve syndrome, and provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration copies of records, including medical records, that were considered in connection with a claim for disability benefits.  

2.  Obtain a medical opinion from an appropriate medical professional regarding the Veteran's bilateral foot disability claim.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.

For the purposes of this opinion, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration.  VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

The examiner is requested to offer opinions as to the following with respect to the claimed bilateral foot disability.

(a)  Is the Veteran's bilateral foot disability, specifically clubfoot, a congenital or developmental defect or disease?  The examiner is to consider the definitions set forth above, and if deemed warranted should seek guidance from medical text or literature regarding the proper classification of this condition.

(b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (50 percent probability or greater) that there was a superimposed injury or disease in service that resulted in additional bilateral foot disability.  Please state upon what facts and medical principles the opinion is based.

(c)  If it is a disease, explain whether it is it clear and unmistakable (i.e., undebatable) that it preexisted military service.  Please state upon what facts and medical principles the opinion is based.

(d)  If so, state whether it is clear and unmistakable that his bilateral foot disability was not aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

(e)  If a response above is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral foot disability is related to the disease or injury manifested in active service?

(f)  Please address whether diagnoses, other than club foot, to include degenerative changes, are at least as likely as not (50 percent probability or greater) related to the disease or injury that was aggravated during service.

The examiner's attention is directed in particular to the Veteran's service treatment records, the findings of the April 2013 and March 2014 VA examination reports, the opinions of the Veteran's VA podiatrist, statements of the Veteran, and other medical evidence discussed in the body of this remand.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination in connection with his claims of service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD under the DSM-V criteria.  If the examiner finds that the Veteran meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should specifically address whether the stressor is related to the Veteran's fear of hostile military or terrorist activity. 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder(s) that is related to his active service.  The examiner should pay particular attention to the Veteran's prior diagnoses of depression and situational anxiety.

A complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

4.  If the benefit sought cannot be granted, issue a Statement of the Case regarding the issue of entitlement to service connection for a heart disorder, to include ischemic heart disease and aortic valve syndrome, and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits is not awarded, issue a Supplemental Statement of the Case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

